Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered August 10, 2015. The order, inter alia, granted that part of defendant’s motion for partial summary judgment *1571dismissing the seventh cause of action for specific performance and denied plaintiff’s cross motion.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (2015 NY Slip Op 52012[U] [Sup Ct, Onondaga County 2015]).
Present—Peradotto, J.P., Lindley, NeMoyer and Scudder, JJ.